Citation Nr: 0803988	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1980 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In May 2004, the Board issued a decision denying entitlement 
to service connection for residuals of a right ankle sprain 
and entitlement to service connection for a left ankle 
disability.

The veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2006, the Court granted the parties' Joint Motion 
for Remand (Joint Motion), vacating the Board's decision as 
to the issue of entitlement to service connection for 
residuals of a right ankle sprain and entitlement to service 
connection for a left ankle disability and remanding the 
claims to the Board for further proceedings consistent with 
the Joint Motion.

In July 2007, the Board remanded the case for further 
evidentiary development consistent with the Court's remand, 
to include a VA examination.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a right 
ankle disability.

2.  The veteran reported during his entrance examination that 
he fractured his left fibula and had a ligament tear of the 
left ankle at age 10.  

3.  There is no medical evidence that the veteran's pre-
service fractured left ankle underwent a permanent increase 
in severity as a result of military service.

4.  The veteran does not have a current diagnosis of a left 
ankle disability.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle sprain were not incurred in or 
aggravated by active military service.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2001. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
an August 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded a VA examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

The veteran seeks service connection for residuals of a right 
ankle sprain and for a left ankle disability.  Specifically, 
in a March 2003 statement, the veteran argued that residuals 
of a right ankle sprain and a left ankle disability began 
while in service. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

Pertinent in this matter is the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 relative to 
claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry. The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service. The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the "pre-existing condition. 38 U.S.C. § 1153. If 
this burden is met, then the veteran is not entitled to 
service-connected benefits. However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection. This 
means that no deduction for the degree of disability existing 
at the time of entrance will be made if a rating is awarded. 
See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. In that case 38 U.S.C.A. § 1153 applies and 
the burden falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease." 38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As to the merits of the claim, the presumption of sound 
condition is rebutted as the veteran's 1980 entrance 
examination report clearly shows that the veteran had pre-
existing left fibula fracture and ligament tear of the left 
ankle at approximately age 10 prior to his entrance into 
service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b). The issue thus becomes whether the veteran's pre-
existing disorder was aggravated by service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153. Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required. See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

Given the veteran's contentions, his separation examination 
report is highly probative as to the veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to the subsequent assertions 
proffered in an effort to secure VA compensation benefits. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 

(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claims 
for service connection for residuals of a right ankle sprain 
and a left ankle disability fails.   

The veteran's 1980 entrance examination notated a history of 
a fracture of the left fibula and a ligament tear of the left 
ankle at age 10.  The examiner notated "no trouble since" 
following the reported information.  In April 1983 the 
veteran was diagnosed with a left ankle sprain.  In an April 
1992 overseas screening examination, the physician reported 
no significant abnormalities and the veteran self-reported no 
symptomatology.  The service treatment records indicated that 
in September 1994 the veteran sprained his right ankle. A 
follow-up in September 1994 noted the veteran reported 
improvement but persistent mild pain and swelling. An October 
1994 follow-up reported a resolving ankle sprain and that the 
veteran was fit to return to full duty.  No other complaints, 
treatment, or diagnosis of a left or right ankle disability 
is noted in the service treatment records.  The veteran's 
separation examination noted a normal lower extremities and 
feet evaluation. The veteran self-reported under the "have 
you ever had or have you now" section of the examination, 
high or low blood pressure and recurrent back pain.

In March 2001, the veteran had a VA examination.  There was a 
notation of bilateral ankle sprains while in service. While 
many issues were addressed during the examination, no 
complaints regarding the veteran's ankles were reported by 
the veteran or the examiner.  The examiner reported that 
concerning the neurological aspect of the examination, the 
veteran had deep tendon reflexes that were brisk and 
symmetrical at the knees and ankles.  The veteran's gait and 
stance were reported as normal.  The orthopedic portion of 
the examination addressed the knees, however, no mention was 
made of the ankles.  Additionally, no diagnosis of any 
condition of the ankles was noted in the examination.

VA medical treatment records associated with the file from 
March 2001through May 2005 are devoid of any complaints, 
treatment, or diagnosis of either a left or right ankle 
condition.
  
In September 2007, the veteran underwent a VA examination to 
address the veteran's complaints of bilateral ankle 
disorders.  The veteran reported that he had difficulty 
standing, pain and some recent discoloration of both ankles.  
The examiner noted range of motion for both ankles was within 
normal limits.  The examiner also noted there was no 
inflammatory arthritis, no joint ankylosis, no instability, 
tendon abnormality and no angulation of either ankle.  X-rays 
studies conducted revealed a normal right ankle and on the 
left ankle a small calcaneal spur was noted, otherwise the 
study was normal.  The examiner noted that the veteran was 
claiming bilateral ankle conditions as related to service.  
The examiner stated he did not find sufficient information 
and evidence in the medical records and the current 
examination to conclude that there was any specific ankle 
condition that currently existed.  In the examiner's opinion, 
the veteran had ankle sprains in the past and had some mildly 
sore ankles at the time of the examination.  There was no 
concrete clinical finding or radiographic finding that 
pointed to a diagnosis.  The examiner noted the ankle 
soreness was vague.  The veteran had a history of ankle 
sprains with a left ankle fracture as a child.  The examiner 
did not find sufficient evidence in the medical records and 
the claims file to support that the ankle conditions would 
have been aggravated by military service.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claims of 
residuals of a right ankle sprain and a left ankle 
disability, nor is there any competent medical evidence 
indicating a diagnosis of residuals of a right ankle sprain 
and a left ankle disability within one year of the veteran's 
separation from active duty. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
None of the medical evidence of record relates the veteran's 
claims of residuals of a right ankle sprain and a left ankle 
disability to any event or incident during active military 
duty.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of residuals of 
a right ankle sprain and a left ankle disability and denial 
of the claims could be warranted on the basis that there is 
no current disability, i.e., there are no residuals of a 
right ankle sprain and a left ankle disability. The September 
2007 VA examiner stated he did not find sufficient evidence 
to conclude any specific ankle condition currently existed. 
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of residuals of a 
right ankle sprain and a left ankle disability within the 
first post-service year.  

Further, there is no medical evidence illustrating the 
veteran's claimed left ankle disability increased in severity 
or was aggravated during the veteran's period of service. The 
veteran's induction examination notated a history of a left 
fibular fracture and left ankle ligament tear. The veteran's 
separation examination noted normal lower extremities. 
Although the veteran sprained his left ankle in April 1983, 
the veteran's overseas examination in 1992 and separation 
examination diagnosed no abnormalities. Routen v. Brown, 10 
Vet. App. 183, 189 n.2 (1987); see also Verdon v. Brown, 8 
Vet. App. 529 at 538 (1996).

The Board does not doubt the sincerity of the veteran's 
belief that he has residuals of a right ankle sprain and a 
left ankle disability as a result of his service.  As a lay 
person without the appropriate medical training and 
expertise, however, he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for residuals of a right ankle sprain 
and a left ankle disability and the benefit-of-the-doubt rule 
is not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).


ORDER


Entitlement to service connection for residuals of a right 
ankle sprain is denied.

Entitlement to service connection for a left ankle disability 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


